DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald D. Raymond, Jr on 03/17/2021.

The application has been amended as follows: 
1. A method of alerting on a change of an output of a powered anode current drive device, the powered anode current drive device configured to automatically determine an anode drive current that offsets galvanic corrosion in a fluid-filled vessel, the method comprising: receiving an anode drive level output of the powered anode current drive device that includes an observable notch in a curve of current versus voltage for anode current, the observable notch representing a balance point of an electrical response of the anode to conditions including at least one of changes in fluid chemistry, changes in fluid temperature, changes in fluid level in the vessel, and combinations of the above, 

17. A method of anomaly detection in a powered anode control device associated with a fluid-filled vessel, the method comprising: varying an electrical power input driving a powered anode through a range of values of a first electrical parameter, the range defined by an upper range limit and a lower range limit; measuring a current value of a second electrical parameter of the electrical power input during the varying; using an anomaly detection device, determining when the powered anode control device fails to locate at least one of change in polarity and a slope between the measured current values of the first and corresponding second electrical parameters and measured previous values of the first and second electrical parameters within a predetermined time period; and generating an alert indicating a failure of the powered anode control device.

Allowed Claims
Claim(s) 1, 3, 4, 6-12, and 14-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “the method comprising: receiving an anode drive level output of the powered anode current drive device that includes an observable notch in a curve of current versus voltage for anode current, the observable notch representing a balance point of an electrical response of the anode to conditions including at least one of changes in fluid chemistry, changes in fluid temperature, changes in fluid level in the vessel, and combinations of the above, the observable notch visualized as a change of polarity or large change in slope of the anode drive level output; determining electrical characteristics of the anode drive level output; analyzing the determined electrical characteristics for anomalous behavior and generating an alert of the anomalous behavior”. The closest prior art is Knoeppel et al (US 7,372,005 B2). Knoeppel teaches a method of monitoring a change of an output of a powered anode current drive device (see e.g. abstract of Knoeppel). However, Knoeppel does not teach an observable notch in a curve of current versus voltage for anode current, the observable notch representing a balance point of an electrical response of the anode to conditions including at least one of changes in fluid chemistry, changes in fluid temperature, changes in fluid level in the vessel, and combinations of the above, the observable notch visualized as a change of polarity or large change in slope of the anode drive level output; determining electrical characteristics of the anode drive level output; analyzing the determined electrical characteristics for anomalous behavior and generating an alert of the anomalous behavior. There is no teaching or motivation that would make this obvious.

Claim 11: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 11 with special attention given to the limitation claiming “the one or more processors configured to: receive an anode drive level output of the powered anode current drive device that includes an observable notch in a curve of current versus voltage for anode current, the observable notch representing a balance point of an electrical response of the anode to conditions including at least one of changes in fluid chemistry, changes in fluid temperature, changes in fluid level in the vessel, and combinations of the above, the observable notch visualized as a change of polarity or large change in slope of the anode drive level output; determine electrical characteristics of the anode drive level output; analyze, by an output analyzer, the determined electrical characteristics for anomalous behavior; and generate an alert of the anomalous behavior, the alert displayable on a screen and transmittable electronically to a user”. The closest prior art is Knoeppel et al (US 7,372,005 B2). Knoeppel teaches a method of monitoring a change of an output of a powered anode current drive device (see e.g. abstract of Knoeppel). However, Knoeppel does not teach measuring an observabl notch, the observable notch visualized as a change of polarity or large change in slope of the anode drive level output; determine electrical characteristics of the anode drive level output; analyze, by an output analyzer, the determined electrical characteristics for anomalous behavior; and generate an alert of the anomalous behavior, the alert displayable on a screen and transmittable electronically to a user. There is no teaching or motivation that would make this obvious.

Claim 17: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 17 with special attention given to the limitation claiming “determining when the powered anode control device fails to locate at least one of change in polarity and a slope between the measured current values of the first and corresponding second electrical parameters and measured previous values of the first and second electrical parameters within a predetermined time period; and generating an alert indicating a failure of the powered anode control device”. The closest prior art is Knoeppel et al (US 7,372,005 B2). Knoeppel teaches a method of monitoring a change of an output of a powered anode current drive device (see e.g. abstract of Knoeppel). However, Knoeppel does not teach determining when the powered anode control device fails to locate at least one of change in polarity and a slope between the measured current values of the first and corresponding second electrical parameters and measured previous values of the first and second electrical parameters within a predetermined time period. There is no teaching or motivation that would make this obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795